Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 2005, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim.
As the result of a back injury, claimant stopped working for the employer on December 3, 2003 and began receiving workers’ compensation benefits. He subsequently filed a claim for unemployment insurance benefits effective September 19, 2005. An Administrative Law Judge ruled that he was unable to file a valid original claim under Labor Law § 527 because he did not have sufficient earnings in his extended base period. The Unemployment Insurance Appeal Board affirmed the decision and this appeal ensued.
Initially, we note that claimant’s base period covered the period from April 1, 2004 through March 31, 2005 and his alternate base period covered the period from July 1, 2004 through June 30, 2005 (see Labor Law § 520 [1], [2]). However, because he did not earn $1,600 during any one quarter of these base periods, he was unable to file a valid original claim (see Labor Law § 527 [1], [2]). Nevertheless, by virtue of his disability and receipt of workers’ compensation benefits, claimant was entitled to take advantage of the extended base period provided by Labor Law § 527 (3), which covered the period from October 1, 2003 through March 31, 2005. During the extended base period, the most that claimant earned during any quarter was $8,619.24, which he received during the fourth quarter of 2003. *893This was more than the $1,600 he needed to earn during anyone quarter under Labor Law § 527 (1). In order to qualify to file a valid original claim, however, he also was required to receive total remuneration during the extended base period equivalent to at least IV2 times the amount received during the highest calendar quarter (see Labor Law § 527 [1] [d]). Claimant received wages totaling $12,523.64 during the extended base period. This was less than $12,928.86, which is the equivalent of IV2 times the $8,619.24 that he earned during the highest calendar quarter. Given claimant’s failure to meet all the requirements of Labor Law § 527 (1), the Board properly found that he was unable to file a valid original claim (see e.g. Matter of Wojnar [Commissioner of Labor], 5 AD3d 899 [2004]).
Mercure, J.P., Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.